The Disciplinary Review Board having filed with the Court its decision in DRB 17-357, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that Matthew M. Gorman, formerly of Hackensack, who was admitted to the bar of this State in 2012, and who has been temporarily suspended from the practice of law since May 11, 2016, by Orders of this Court filed April 11, 2016, and September 28, 2016, should be censured for violating RPC 8.1(b) (failure to cooperate with an **172ethics investigation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that Matthew M. Gorman is hereby censured; and it is further
ORDERED that Matthew M. Gorman remain suspended from the practice of law pursuant to the Orders of the Court filed April 11, 2016 (D-93-15; 077412)(D-94-15; 077413), and September 28, 2016, (D-11-16; 078276), and pending his compliance with the determinations of the District IIB Fee Arbitration Committee in District Docket Nos. IIB-2015-0003F, IIB-2015-0015F, and IIB-2015-0043F, and satisfies the sanctions of $500 in each matter to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.